 Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 1 of 53




                     No. 7:21-cv-05782 (VB)


                UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF NEW YORK


                    TRANSFORM HOLDCO LLC
                                                Appellant,
                              – v. –

              SEARS HOLDINGS CORPORATION, ET AL.,
                                                Appellees.

   ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT
    FOR THE SOUTHERN DISTRICT OF NEW YORK (DRAIN, J.)

 IN RE SEARS HOLDINGS CORPORATION, ET AL, CASE NO. 18-23538

                   BRIEF FOR APPELLANT

CLEARY GOTTLIEB STEEN &
HAMILTON LLP
Sean A. O’Neal
Andrew Weaver
Samuel Levander
One Liberty Plaza
New York, New York 10006
Tel. (212) 225-2000
Fax (212) 225-3999
soneal@cgsh.com

Attorneys for Appellant Transform Holdco LLC
          Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 2 of 53




                   CORPORATE DISCLOSURE STATEMENT
         Pursuant to Rules 8012 and 8014(a)(1) of the Federal Rules of Bankruptcy

Procedure, Appellant Transform Holdco LLC, by and through its undersigned

counsel, certifies as follows:

         Hoffman Topco LLC is the parent corporation of Transform Holdco LLC. No

public corporation directly or indirectly owns 10% of Transform Holdco LLC’s

stock.




                                         ii
              Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 3 of 53




                                                    TABLE OF CONTENTS

                                                                                                                                 PAGE

Corporate Disclosure Statement ......................................................................................... ii

Table of Authorities ............................................................................................................ iv

Statement Regarding Oral Argument.................................................................................. 1

Jurisdictional Statement ...................................................................................................... 1

Statement of Issues Presented ............................................................................................. 1

Applicable Standard of Review .......................................................................................... 2

Preliminary Statement ......................................................................................................... 3

Statement of the Case.......................................................................................................... 6

I. Factual Background ......................................................................................................... 6

A. The Sears Bankruptcy and Going-Concern Sale ......................................................... 6

II. Procedural History and Ruling Presented for Review ................................................... 20

Summary of the Argument.................................................................................................. 25

Argument ............................................................................................................................ 26

I. The Bankruptcy Court Erred in Construing the APA to Provide that
Transform Did Not Acquire All of the Assets of the Foreign Subsidiaries ........................ 26

A. Transform Acquired the Foreign Subsidiary Cash under the Plain
   Language of Section 2.13(a) of the APA..................................................................... 27

B. The Debtors Seek to Make a Legal Fiction a Reality .................................................. 30

II. The Bankruptcy Court Erred by Consulting Parol Evidence to Interpret
Unambiguous Contract Language....................................................................................... 33

III. The Bankruptcy Court Erred by Finding that the Parol Evidence
Favors the Debtors .............................................................................................................. 36

IV. The Bankruptcy Court Improperly Relied on Evidence Outside the
Record to Deny Transform’s Acquiescence Claim ............................................................ 42

Conclusion .......................................................................................................................... 45

                                                                       ii
              Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 4 of 53




                                             TABLE OF AUTHORITIES
                                                                                                                                      Page(s)

Rules and Statutes

11 U.S.C. § 363 ...................................................................................................................        6

11 U.S.C. §1129(a)(9) .........................................................................................................           18

28 U.S.C. §§ 157(a)-(b) ......................................................................................................             1

28 U.S.C. § 158(a)(1) ..........................................................................................................           1

28 U.S.C. § 1334(b) ............................................................................................................           1

Federal Rule of Bankruptcy Procedure 8015(a)(5) .............................................................                             47

Federal Rule of Bankruptcy Procedure 8015(a)(6) .............................................................                             47

Federal Rule of Bankruptcy Procedure 8015(a)(7)(B)(i) ....................................................                                47

Federal Rule of Bankruptcy Procedure 8015(g) .................................................................                            47

Local Rule 9014-2...............................................................................................................       20, 43

Rule 8019 of the Federal Rules of Bankruptcy Procedure .................................................                                   1

Rules 8012 and 8014(a)(1) of the Federal Rules of Bankruptcy Procedure .......................                                             2

Cases

Alta Berkeley VI C.V. v. Omneon, Inc.,
41 A.3d 381 (Del. 2012) ..................................................................................................... 2, 27, 35

Compagnie Financiere de CIC et de L’Union Europeenne v. Merrill, Lynch, Pierce,
Fenner & Smith Inc.,
232 F.3d 153 (2d Cir. 2000)................................................................................................                2

Eagle Industries, Inc. v. DeVilbiss Health Care, Inc.,
702 A.2d 1228 (Del. 1997) .................................................................................................               35

In re Lucas,
477 B.R. 236 (Bankr. M.D. Ala. 2012)...............................................................................                       31

                                                                       iv
             Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 5 of 53




Julian v. Julian,
C.A. No. 1892-VCP, 2010 WL 1068192 (Del. Ch. Mar. 22, 2010) ...................................                                    41

Klaassen v. Allegro Dev. Corp.,
106 A.3d 1035 (Del. 2014) ................................................................................................. 3, 42, 44

Kuhn Constr., Inc. v. Diamond State Port Corp.,
990 A.2d 393 (Del. 2010) ...................................................................................................       29

Lee v. BSB Greenwich Mortg. Ltd.,
267 F.3d 172 (2d Cir. 2001)................................................................................................ Passim

Lehman Bros. Holdings Inc. v. Spanish Broad. Sys., Inc.,
Civil Action No. 8321-VCG, 2014 WL 718430 (Del. Ch. Feb. 25, 2014) .........................                                       42

Linde v. Arab Bank, PLC,
882 F.3d 314 (2d Cir. 2018)................................................................................................        30

Lorillard Tobacco Co. v. Am. Legacy Found.,
903 A.2d 728 (Del. 2006) ...................................................................................................    26, 28

Matria Healthcare, Inc. v. Coral SR LLC,
C.A. No. 2513-N, 2007 WL 763303 (Del. Ch. Mar. 1, 2007) ............................................                               29

Milligan v. CCC Information Servs. Inc.,
920 F.3d 146 (2d Cir. 2019)................................................................................................        30

Nevins v. Bryan,
885 A.2d 233 (Del. Ch. 2005).............................................................................................          45

Osborn ex rel. Osborn v. Kemp,
991 A.2d 1153 (Del. 2010) .................................................................................................        26

Pellaton v. Bank of New York,
592 A.2d 473 (Del. 1991) ...................................................................................................       33

Rhone-Poulenc Basic Chems. Co. v. Am. Motorists Ins. Co.,
616 A.2d 1192 (Del. 1992) .................................................................................................        34

S.I. Management L.P. v. Winninger,
707 A.2d 37 (Del. 1998) .....................................................................................................      35

SimplexGrinnell LP v. Integrated Systems & Power, Inc.,
642 F. Supp. 2d 167 (S.D.N.Y. 2009) (Lynch, J.) ..............................................................                     33
                                                                   vi
              Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 6 of 53




Sunbeam Prod., Inc. v. Wing Shing Prod. (BVI) Ltd.,
311 B.R. 378 (S.D.N.Y. 2004), aff’d, 153 F. App’x 703 (Fed. Cir. 2005) .........................                                      2

Sunline Com. Carriers, Inc. v. CITGO Petroleum Corp.,
206 A.3d 836 (Del. 2019) ...................................................................................................         26

Tiffany & Co. v. Costco Wholesale Corp.,
971 F.3d 74 (2d Cir. 2020)..................................................................................................         29

Tosco Corp. v. Oxygenated Mktg. & Trading A.G.,
1999 WL 328342 (S.D.N.Y. May 24, 1999), aff’d sub nom., Bayway Refin. Co. v.
Oxygenated Mktg. & Trading A.G., 215 F.3d 219 (2d Cir. 2000) ....................................                                    39

Wohl v. Owen,
580 N.Y.S.2d 854 (N.Y. Sup. Ct. 1992) .............................................................................                  31

Other Authorities

Lieu, Merriam-Webster Dictionary, https://merriam-webster.com/dictionary/lieu (last
visited Aug. 13, 2021) .........................................................................................................   28-29




                                                                     vi
           Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 7 of 53




                STATEMENT REGARDING ORAL ARGUMENT
      Pursuant to Rule 8019 of the Federal Rules of Bankruptcy Procedure,

Appellant Transform Holdco LLC (“Transform”) respectfully requests oral

argument on this appeal.

                        JURISDICTIONAL STATEMENT
      This is an appeal from a final order entered by the Bankruptcy Court on June

15, 2021. Transform timely filed a notice of appeal on June 16, 2021. The

Bankruptcy Court had subject-matter jurisdiction under 28 U.S.C. §§ 157(a)-(b) and

28 U.S.C. § 1334(b). This Court has jurisdiction to hear this appeal pursuant to 28

U.S.C. § 158(a)(1).

                      STATEMENT OF ISSUES PRESENTED
      1.       Did the Bankruptcy Court err in concluding that, under Section 2.13(a)

of the First Amendment to the APA, Transform did not acquire all of the assets of

the Debtors’ former Indian and Hong Kong subsidiaries, including the cash held in

their bank accounts, when acquiring “all of the equity interests” in these

subsidiaries?

      2.       Given that the plain meaning of Section 2.13(a) is unambiguous, did

the Bankruptcy Court err by considering parol evidence outside the four corners of

the agreement?

      3.       Did the Bankruptcy Court err in concluding that the parol evidence

supports the Debtors’ interpretation of Section 2.13(a)?

                                           1
           Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 8 of 53




      4.       Did the Bankruptcy Court err by rejecting Transform’s acquiescence

argument, including by relying – without holding an evidentiary hearing – on the

purportedly “uncontroverted” testimony of a declarant the Debtors failed to make

available for cross-examination and whose declaration was not moved into or

otherwise entered into the record?

                    APPLICABLE STANDARD OF REVIEW
      “When contract terms are unambiguous, contract interpretation is a matter of

law to be reviewed de novo on appeal to district court.” Sunbeam Prod., Inc. v. Wing

Shing Prod. (BVI) Ltd., 311 B.R. 378, 391 (S.D.N.Y. 2004), aff’d, 153 F. App’x 703

(Fed. Cir. 2005); see also Alta Berkeley VI C.V. v. Omneon, Inc., 41 A.3d 381, 385

(Del. 2012) (“A judicial interpretation of a contract presents a question of law that

this Court reviews de novo.”).

      “[A] lower court’s threshold determination as to whether a contract is

ambiguous . . . is subject to de novo review.” Lee v. BSB Greenwich Mortg. Ltd.,

267 F.3d 172, 178 (2d Cir. 2001) (quoting Red Ball Interior Demolition Corp. v.

Palmadessa, 173 F.3d 481, 484 (2d Cir. 1999)); see also Compagnie Financiere de

CIC et de L’Union Europeenne v. Merrill, Lynch, Pierce, Fenner & Smith Inc., 232

F.3d 153, 158 (2d Cir. 2000) (“The question of whether the language of a contract

is clear or ambiguous is a question of law to be decided by the court.”).




                                          2
         Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 9 of 53




       The doctrine of acquiescence is an equitable defense that presents a mixed

question of law and fact. Klaassen v. Allegro Dev. Corp., 106 A.3d 1035, 1043 (Del.

2014). Appellate courts review questions of law related to acquiescence de novo

and questions of fact for clear error. Id.

                            PRELIMINARY STATEMENT
       More than two years after selling substantially all of the Debtors’ assets to

Appellant Transform as part of the Sears bankruptcy, the Debtors now seek to

rewrite the plain and unambiguous contractual language of the Parties’ Asset

Purchase Agreement (the “APA”)1 in an effort to seize cash from certain non-debtor

foreign subsidiaries (the “Foreign Subsidiaries”2) following the transfer of “all equity

interests” in these Foreign Subsidiaries to Transform. The Debtors’ principal

argument before the Bankruptcy Court was that a transaction whereby Transform

acquired “all of the equity interests” in the Foreign Subsidiaries meant something



1
        The APA refers to the Asset Purchase Agreement filed as Ex. B to the Order (I) Approving
the Asset Purchase Agreement among Sellers and Buyer, (II) Authorizing the Sale of Certain of
the Debtors’ Assets Free and Clear of Liens, Claims, Interests and Encumbrances, (III)
Authorizing the Assumption and Assignment of Certain Executory Contracts, and Leases in
Connection therewith and (IV) Granting Related Relief, Docket No. 2507 (A-510) (the “Sale
Order”), as amended by the Amendment No. 1 to Asset Purchase Agreement filed as Ex. E to the
Notice of Filing Executed (I) Employee Lease Agreement, (II) Services Agreement, and (III)
Amendment No. 1 to the Asset Purchase Agreement, Docket No. 2599 (A-1713) (the “Notice of
Filing of Amendment No. 1 to the APA”).
2
       The Foreign Subsidiaries are Sears Sourcing India Private Limited, Sears IT and
Management Services India Private Limited, Sears Global Technologies India Private Limited (the
“Indian Subsidiaries”), Sears Holdings Global Sourcing Limited, International Sourcing &
Logistics Limited, Quality Assurance Laboratory Limited (the “Hong Kong Subsidiaries,” and
together with the Indian Subsidiaries, the “Foreign Subsidiaries”).


                                               3
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 10 of 53




other than that Transform acquired all of the assets and liabilities of those Foreign

Subsidiaries, including the cash held in their bank accounts at the time of closing.

The Bankruptcy Court erred by consulting parol evidence (and only selective parol

evidence) in interpreting the unambiguous language of the contract to alter the

mechanics of a commonly understood commercial transaction.

      Section 2.13 of the APA provided Transform with two options to effectuate

the transfer of the Foreign Subsidiaries. Transform could either: (i) acquire certain

assets and assume limited liabilities of the foreign subsidiaries, consistent with the

terms under which Transform would acquire certain assets and limited liabilities of

the Debtors (which excluded certain assets, such as cash in bank accounts); or (ii)

“acquire all of the equity interests in any Foreign Subsidiary in lieu of the acquisition

of assets and assumption of liabilities.” The choice belonged solely to Transform,

and it chose the latter option. By acquiring “all of the equity interests” in these

Foreign Subsidiaries, “in lieu of the acquisition of assets and assumption of

liabilities,” it should be (and for two years was) uncontroversial that Transform

acquired all of the assets and all the liabilities of these Foreign Subsidiaries,

including the cash in the relevant bank accounts at the time of closing (the “Foreign

Subsidiary Cash”). That is the only tenable reading of Section 2.13(a) of the APA

consistent with its plain meaning. However, even though the Bankruptcy Court

agreed that the plain meaning of “equity interests” encompasses all asset and



                                           4
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 11 of 53




liabilities, the Bankruptcy Court erred by considering parol evidence, consulting

witness testimony that was not (and could not have been) admitted into evidence

without an evidentiary hearing, and concluding that the Debtors offered the “better

interpretation,” finding that “equity interests” here did not include the Foreign

Subsidiary Cash.

      If the Bankruptcy Court needed to consult extrinsic evidence (following a

determination that the contract was ambiguous and a proper evidentiary hearing to

admit and consider parol evidence), then it should have considered the Parties’

course of conduct over the two years after executing the APA and closing the

transaction, which unquestionably reflected an understanding that Transform

acquired all of the assets of the Foreign Subsidiaries. Beyond never identifying the

Foreign Subsidiary Cash to the Bankruptcy Court as an asset of the estate (even

though the Debtors had full access to the Foreign Subsidiaries’ books and records at

the time of the sale), when the parties executed a stock purchase agreement for the

Hong Kong Subsidiaries, the Debtors did not try to exclude any assets (or liabilities)

from the transaction. For two years, the Debtors confirmed through their actions and

statements to the Bankruptcy Court that Transform’s plain-meaning interpretation

of the APA is correct. The Bankruptcy Court’s Order should be reversed.




                                          5
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 12 of 53




                            STATEMENT OF THE CASE

I.     FACTUAL BACKGROUND

       A.     The Sears Bankruptcy and Going-Concern Sale
       The Debtors filed for bankruptcy on October 15, 2018, and immediately began

to solicit bids to sell some or all of their assets under 11 U.S.C. § 363. After intensive

negotiations and a competitive auction, the Debtors’ Restructuring Committee 3

selected Transform’s bid to acquire substantially all of the Debtors’ assets as the

highest and best. The Debtors and Transform reflected the terms of this winning bid

in the APA, which they executed on January 17, 2019. Several parties, including

the Unsecured Creditors’ Committee (“UCC”), opposed Transform’s bid, and the

Bankruptcy Court scheduled a multi-day hearing (the “Sale Hearing”) to rule on

these objections and determine whether to approve the sale.4

       Section 2.13 of the APA was entitled “Foreign Assets” and provided in

relevant part:

       (a) On the Closing Date, Sellers shall use reasonable best efforts to
       cause each of the Foreign Subsidiaries to sell, transfer, assign, convey
       and deliver, or cause to be sold, transferred assigned, conveyed and
       delivered to Buyer or the applicable Assignee, and Buyer or such
3
       Sears’ Board of Directors created a Restructuring Committee and Restructuring
Subcommittee, both composed of independent directors, to recommend a transaction to Sears’
Board and review potential causes of action in connection with pre-petition transactions.
4
       At the Sale Hearing, the sale to Transform was supported by the Debtors (represented by
Weil, Gotshal & Manges LLP), the Restructuring Subcommittee (represented by Paul, Weiss,
Rifkind, Wharton & Garrison LLP), and ESL Investments, Inc. (“ESL”) (represented by Cleary
Gottlieb Steen & Hamilton LLP), which made the winning bid on behalf of Transform, which was
a newly formed entity. The opposition to the sale was led by the UCC (represented by Akin Gump
Strauss Hauer & Feld LLP).


                                              6
         Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 13 of 53




       applicable Assignee shall use reasonable best efforts to purchase, all
       right, title and interest of each of the Foreign Subsidiaries, in, to or
       under all assets, properties and rights Related to the Business other than
       the Excluded Assets and any other assets of the type that would have
       been Acquired Assets had they had been owned by Sellers as of the
       Closing Date or any minority equity interests held by the Foreign
       Subsidiaries (collectively, the “Acquired Foreign Assets”), in each case
       free and clear of any and all Encumbrances of any kind, nature or
       description and any Claims, other than Permitted Post-Closing
       Encumbrances. If the transfer of any Acquired Foreign Assets does not
       occur at the Closing Date, Seller and Buyer shall use reasonable best
       efforts to complete such transfer as promptly as practicable following
       the Closing Date and shall enter into such agreements as may be
       reasonably required to provide Buyer or the applicable Assignee the
       benefit of such assets until such transfer is consummated.

                                              ***
       (c) No purchase of Acquired Foreign Assets or equity interests pursuant
       to this Section 2.13 shall require the delivery of any additional
       consideration by Buyer; provided, that to the extent required by
       applicable Law (including, for the avoidance of doubt, Tax Law), Buyer
       and Seller shall in accordance with Section 9.3(d) either (i) allocate a
       portion of the Purchase Price to the purchase of such equity interests or
       (ii) provide for nominal consideration to be paid by Buyer to Sellers in
       an amount no greater than the minimum amount required by applicable
       Law.

       Under Sections 2.2(f) and (n) of the APA, cash in the bank accounts of the

Debtors and certain of their domestic subsidiaries would be Excluded Assets that

Transform would not acquire in the transaction. Section 2.13 provided distinct

treatment, however, for the assets and liabilities of the foreign subsidiaries.5


5
       The Debtors and certain of their domestic subsidiaries were the sellers under the APA. The
Debtors’ foreign subsidiaries and certain bankruptcy-remote domestic subsidiaries had not filed
for bankruptcy in the United States and were not (nor could they have been) sellers under the APA.
The transfer of these non-debtor subsidiaries’ assets and liabilities were therefore addressed under


                                                 7
         Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 14 of 53




       After the APA was executed and before the Sale Hearing, the Debtors and

Transform began to discuss modifications to the terms of certain provisions of the

APA, which they were to codify in the First Amendment to the APA. By the time

the Sale Hearing began on February 4, 2019, the Debtors and Transform had agreed

to the terms of certain provisions of the First Amendment, and were continuing to

negotiate other points.

       The First Amendment was discussed on the record on each of the three days

of the Sale Hearing, and it was the subject of extensive negotiations by all parties,

including the UCC, outside the courtroom during this time. While the litigators

representing the parties presented arguments and examined witnesses during the Sale

Hearing, their respective firms’ M&A attorneys were negotiating the terms of the

First Amendment. See Sept. 12, 2019 Hr’g Tr. at 132:15-20 (A-6847) (counsel for

the Debtors describing that during the week prior to February 8 “the advisors to the

Debtor and advisor to the UCC – were actually litigating against each other . . . the

M&A folks were drafting the first amendment to the APA”).

       On the first day of the Sale Hearing, counsel for the Restructuring

Subcommittee referred to the draft First Amendment that was “going back and forth

between the Subcommittee and ESL,” and stated that they would “show it to the



distinct provisions of the APA. See, e.g., APA § 2.1(s) (providing that Transform acquired “all
equity interests” of the bankruptcy-remote Sparrow subsidiaries); APA § 2.13(a) (providing
Transform with the option to acquire “all of the equity interests” of the Foreign Subsidiaries).


                                               8
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 15 of 53




[UCC].” Feb. 4, 2019 Hr’g Tr. at 32:20-33:8 (A-5265-5466). By the second day of

the Sale Hearing, counsel for the UCC had received a version of the First

Amendment and offered to introduce it into evidence. Feb. 6, 2019 Hr’g Tr. at

289:16-20 (A-5478) (“Now, I am going to mark for identification as exhibit 181 an

amendment to the asset purchase agreement that the committee received late last

night, your Honor.”). Later that night, the UCC sent comments to the 30-page First

Amendment to the Debtors, the Restructuring Subcommittee, and Transform, noting

that the proposed amendment “remains subject to further review and comment in all

respect.” Declaration of Sean A. O’Neal in Support of Transform Holdco LLC’s

Supplemental Memorandum of Law in Opposition to the Debtors’ Third Motion to

Enforce the Asset Purchase Agreement, ECF No. 9485 (“O’Neal Decl.”), Ex. A (A-

4739), Email from Philip Dublin, Counsel to the UCC (Feb. 6, 2019).

      As to Section 2.13, the draft First Amendment made the following changes

(blue, double underline language represents new language, and red struck-through

language represents deleted language), including providing Transform an option of

acquiring all of the equity interests in the Foreign Subsidiaries, in lieu of acquisition

of assets and assumption of liabilities set forth in the original APA:

      (a) On the Closing Date, (i) the Sellers shall use reasonable best efforts
      to cause each of the Foreign Subsidiaries to sell, transfer, assign,
      convey and deliver, or cause to be sold, transferred assigned, conveyed
      and delivered to Buyer or the applicable Assignee, and Buyer or such
      applicable Assignee shall use reasonable best efforts to purchase, all
      right, title and interest of each of the Foreign Subsidiaries, in, to or

                                           9
 Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 16 of 53




under all assets, properties and rights Related to the Business (other
than the Excluded Assets) and any other assets of the type that would
have been Acquired Assets had they had been owned by the Sellers as
of the Closing Date or any minority equity interests in non-U.S. Persons
held by the Foreign Subsidiaries of the Seller (other than any Subsidiary
who is a Seller (including, if agreed between Buyer and the Sellers,
through transferring the equity of any such Subsidiaries holding such
minority equity interests)) (collectively, the “Acquired Foreign
Assets”), in each case free and clear of any and all Encumbrances of
any kind, nature or description and any Claims, other than Permitted
Post-Closing Encumbrances and (ii) subject to and to the extent of the
transfer of the Acquired Foreign Assets, Buyer shall assume, effective
as of the Closing, and shall timely perform and discharge in accordance
with their respective terms all Liabilities (other than Excluded
Liabilities) of the type that would have been Assumed Liabilities had
the applicable Foreign Subsidiary been a Seller as of the Closing Date.
If the transfer of any Acquired Foreign Assets does not occur at the
Closing Date, Seller and Buyer shall use reasonable best efforts to
complete such transfer as promptly as practicable following the Closing
Date and shall enter into such agreements as may be reasonably
required to provide Buyer or the applicable Assignee the benefit of such
assets until such transfer is consummated. If, at any time prior to the
date that is sixty (60) days after the Closing Date, Buyer determines (in
its sole discretion) and notifies the Seller that it is necessary or desirable
to acquire all of the equity interests in any Foreign Subsidiary in lieu of
the acquisition of assets and assumption of liabilities contemplated by
the first sentence of this Section 2.13(a), then the Sellers shall use
reasonable best efforts to transfer such equity interests, which equity
interests shall be deemed to be Acquired Foreign Assets. If (i) the
proposed transfer of any Acquired Foreign Assets triggers any right of
first offer, right of first refusal or other preemptive right by a third party
and (ii) such third party exercises such right of first offer, right of first
refusal or other preemptive right, then the Sellers shall pay or cause to
be paid to Buyer any consideration received by the Sellers or their
Subsidiaries resulting from such exercise (and such transfer shall be
deemed to satisfy the Sellers’ obligation to sell, transfer, assign, convey
or deliver the applicable Acquired Foreign Asset).

                                    ***



                                     10
       Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 17 of 53




      (c) No purchase of Acquired Foreign Assets or equity interests pursuant
      to this Section 2.13 shall require the delivery of any additional
      consideration by Buyer; provided, that to the extent required by
      applicable Law (including, for the avoidance of doubt, Tax Law), Buyer
      and Seller shall in accordance with Section 9.3(d) either (i) allocate a
      portion of the Purchase Price to the purchase of such equity interests or
      (ii) provide for nominal consideration to be paid by Buyer to Sellers in
      an amount no greater than the minimum amount required by applicable
      Law.

      At 6:53 AM on February 7, 2019, the final day of the Sale Hearing, the

Debtors filed a substantially final draft of the First Amendment with the Bankruptcy

Court. Notice of Filing Amendment to the Asset Purchase Agreement, ECF No. 2456

(A-355). That document filed with the Bankruptcy Court included the final language

of Section 2.13(a), which had not changed during the negotiations. See Notice of

Filing Executed (I) Employee Lease Agreement, (II) Services Agreement, and (III)

Amendment No. 1 to the Asset Purchase Agreement, ECF No. 2599 at 355-56 (A-

2067-2068) (redline of the February 7, 2019 draft to the final version of the First

Amendment showing that there were no changes to Section 2.13) (a. At the UCC’s

request, the Debtors sent them an editable version of the First Amendment that

morning before the start of the final day of the hearing. O’Neal Decl., Ex. C, Email

from Naomi Munz, Counsel to the Debtors (Feb. 7, 2019) (A-4735). In court that

morning, counsel for the Restructuring Subcommittee distributed copies of the First

Amendment that had been filed on the docket hours before. Feb. 7, 2019 Hr’g Tr.

at 56:3-8 (A-5738) (“MR. BRITTON: I have an amendment to the asset purchase



                                         11
       Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 18 of 53




agreement that was filed by the debtors this morning. . . . I have a copy here that I

can hand up to your Honor. THE COURT: Okay.”).

      On February 8, 2019, the Bankruptcy Court entered the order approving the

sale of substantially all of the Debtors’ assets to Transform. Order (I) Approving

the Asset Purchase Agreement among Sellers and Buyer, (II) Authorizing the Sale

of Certain of the Debtors’ Assets Free and Clear of Liens, Claims, Interests and

Encumbrances, (III) Authorizing the Assumption and Assignment of Certain

Executory Contracts, and Leases in Connection Therewith and (IV) Granting

Related Relief, ECF No. 2507 (the “Sale Order”) (A-510). The Sale Order makes

clear that the First Amendment would not be attached as an exhibit, but rather that

Exhibit B to the Sale Order would be the January 17, 2019 version of the APA, “as

may be amended and restated from time to time, including pursuant to that certain

Amendment No. 1.” Id. at 2 (emphasis added). Footnote 3 of the Sale Order,

inserted where the Sale Order defines the term Asset Purchase Agreement, stated

that “Amendment No. 1 to the Asset Purchase Agreement was filed in substantially

final form on February 7, 2019 at Docket No. 2456 (the ‘APA Amendment’). Upon

Closing and execution the Debtors will file the executed version of the APA

Amendment with the Court.” Id. at 2 n.3.

      The final version of the First Amendment was executed on February 11, 2019,

and the APA sale closed that same day. The Debtors filed the executed First



                                         12
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 19 of 53




Amendment with the Bankruptcy Court on February 14, 2019. Notice of Filing

Executed (I) Employee Lease Agreement, (II) Services Agreement, and (III)

Amendment No. 1 to the Asset Purchase Agreement, ECF No. 2599 (A-1713).

      The provision of the First Amendment amending Section 2.13(a) of the APA

did not change between the draft provided to (and proffered as an exhibit by) the

UCC during the sale hearing, and the final version of the First Amendment executed

on February 11 and filed with the Court on February 14. ECF No. 9485, O’Neal

Decl., Ex. B (A-909), Redline between 2.13 Language in Attachment to Ex. A and

the final version of the First Amendment at ECF No. 2599 (A-2145).

      As the Bankruptcy Court observed, the UCC “was looking over [the

restructuring] committee’s shoulders … and casting a skeptical eye on the asset

purchase agreement.” Apr. 27, 2021 Hr’g Tr. at 57:24-58:2 (A-7025-7026). Yet,

neither the UCC nor any other party in interest objected to the terms of the executed

First Amendment when it was filed on the docket more than 30 months ago or

asserted that it had not had sufficient time to review it.

      B.     Post-Sale Course of Conduct

                 i.      The Transfer of the Foreign Subsidiaries

      The Foreign Subsidiaries were owned by the Debtors prior to the sale, and the

Debtors therefore were best situated to confirm that the Foreign Subsidiaries’ assets

as of the Closing Date included the cash in their bank accounts. And shortly after



                                           13
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 20 of 53




the Closing Date, on March 4, 2019, in response to a request from the Debtors, Keith

Stopen (a former employee of the Debtors who became employed by Transform

post-closing) sent the Debtors’ advisors balance sheets that indicated the Foreign

Subsidiaries held more than $6 million in cash as of February 2, 2019.            See

Declaration of Keith Stopen in Support of Transform Holdco LLC’s Supplemental

Memorandum of Law in Opposition to the Debtors’ Third Motion to Enforce the

Asset Purchase Agreement, ECF No. 9486 (“Stopen Decl.”), Exs. A (A-5004) and

B (A-5006), Email from Keith Stopen of Transform and Attachment (Mar. 4, 2019).

      On April 9, 2019, pursuant to the amended Section 2.13(a), Transform elected

to acquire “all of the equity interests” in the Foreign Subsidiaries. Declaration of

Charles W. Allen in Support of Transform Holdco LLC’s Brief in Opposition to the

Debtors’ Third Motion to Enforce the Asset Purchase Agreement, ECF No. 9427

(“Allen Decl.”), Ex. A (A-4616), Email from Kristen Arn-O’Rourke (Apr. 9, 2019)

(providing notice that Transform “deemed it necessary and desirable to acquire all

of the equity interests identified below as Acquired Foreign Assets,” including “[a]ll

equity interests held by Sellers or their Subsidiaries in each of” the Foreign

Subsidiaries). That same day, the Debtors confirmed receipt of Transform’s election

to acquire the equity interests in the Foreign Subsidiaries. Id., Email from Francesca

Cohen (Apr. 9, 2019) (“We confirm receipt of your notice.”).




                                         14
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 21 of 53




      Transform and the Debtors immediately proceeded to negotiate the relevant

documents to consummate the transfer of the equity interests in the Foreign

Subsidiaries. On April 16, 2019, the Debtors transferred all of the equity interests

in the Hong Kong Subsidiaries to Transform. Allen Decl., Ex. B (A-4620), Share

Purchase Agreement (Apr. 16, 2019) (the “Hong Kong SPA”). The Debtors did not

seek to carve any assets out of this transfer, and specifically did not attempt to carve

out the cash in the bank accounts. Following the transfer, Transform used the cash

in the Hong Kong Subsidiaries’ bank accounts to fund the Subsidiaries’ operations,

and subsequently injected more liquidity into the Hong Kong Subsidiaries for their

ongoing operations.

                       ii. For More Than Two Years, No Party Objects to the
                           Validity of the Against First Amendment
      For more than 26 months, despite extensive litigation over the APA, no party

ever suggested that the First Amendment or any provision thereof – including

Section 2.13 – had been adopted without proper notice. The language at issue was

offered into evidence during the Sale Hearing and filed on the docket prior to the

close of the Sale Hearing, and the Sale Order specifically referenced the substantially

final form of the First Amendment (final as to Section 2.13) and the fact that the

executed version of the First Amendment would follow. Neither the UCC nor any

creditors ever suggested that they had not received proper notice of any provision of

the First Amendment, nor did they ever raise any objection regarding Section 2.13


                                          15
       Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 22 of 53




with the Bankruptcy Court until the Debtors filed their third motion to enforce the

APA in April 2021.      Debtors’ Third Motion to Enforce the Asset Purchase

Agreement, ECF No. 9395 (A-4532).

      Over the last two years, the Debtors have filed at least four motions to seek

turnover from or enforce the APA against Transform, and the Debtors and Transform

have each raised a broad array of disputes under the APA, many of which they have

litigated before the Bankruptcy Court. See, e.g., ECF Nos. 2796 (A-2243), 4029 (A-

2490), 6084 (A-4174), 9106 (A-4454). In the course of the parties’ APA disputes

over the last two years, both the Debtors and Transform have always treated the APA

and First Amendment as a single integrated agreement, and no party nor third party

has ever raised any concerns about lack of notice regarding the First Amendment.

Indeed, the parties’ defined term “APA” in these APA disputes has incorporated

both the Asset Purchase Agreement executed on January 17, 2019, and the First

Amendment executed on February 11, 2019. See, e.g., Debtors’ (I) Motion to (A)

Enforce Asset Purchase Agreement and Automatic Stay Against Transform Holdco

LLC and (B) Compel Turnover of Estate Property, and (II) Response to Transform

Holdco LLC’s Motion to Assign Matter to Mediation, ECF No. 2796 at 2 (A-2244)

(defining “APA” as “that certain Asset Purchase Agreement, dated January 17, 2019

(as amended on February 11, 2019, and as amended or modified from time to

time)”); Debtors’ Brief in Opposition to Transform Holdco LLC’s Adversary



                                        16
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 23 of 53




Complaint and in Further Support of Debtors’ Supplemental Motion to Enforce the

Asset Purchase Agreement, ECF No. 4430 at 1 (A-2952) (same).

      The parties have frequently relied on the terms of the First Amendment in the

course of their APA disputes, and the Bankruptcy Court’s decisions resolving these

disputes relied on the APA as revised by the First Amendment. For example, the

Bankruptcy Court relied on language in the First Amendment to resolve disputes

involving EDA funds (First Amendment § 1.02 (amending APA § 2.1(p)),

mechanics’ liens (First Amendment § 1.44 (amending APA § 9.11(a)(vi))), and

property in Hoffman Estates (First Amendment § 1.48 (amending APA Schedule

1.1(p))). See, e.g., July 11, 2019 Hr’g Tr. at 130:24-131:3 (A-6169) (“THE COURT:

[T]he first of the disputes between Transform, the buyer, and the Sears Debtors over

the meaning and enforcement of their asset purchase agreement as amended pertains

to Section 2.1(a) of the agreement . . . .”); Sept. 12, 2019 Hr’g Tr. at 238:18-21 (A-

6647) (“THE COURT: I have not changed my mind on my interpretation of Section

2.3(p), and how that ties into Section 9.11. . . . [B]oth of these provisions appear in

the first amendment.”). None of the changes to the provisions set forth in the First

Amendment involving mechanics’ liens, EDA funds, or property in Hoffman

Estates, including ones involving disputes decided in favor of Transform, were

subject to exceptional notice or specifically discussed during the Sale Hearing.




                                          17
         Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 24 of 53




                         iii. After Two Years’ Silence, the Debtors Assert and
                              Abandon Theories for Turnover of the Foreign
                              Subsidiary Cash
       For nearly two years, no Party questioned that Transform had acquired “all of

the equity interests” in the Foreign Subsidiaries, including the Foreign Subsidiary

Cash. Until January 2021, the Debtors had never demanded the Foreign Subsidiary

Cash from Transform. Nor had the Debtors ever identified the Foreign Subsidiary

Cash as belonging to the estates. For example, the Debtors never included the

Foreign Subsidiary Cash in the “administrative solvency” trackers – which tracked

all of the Debtors contingent assets – that were filed with the Bankruptcy Court in

connection with the solicitation and confirmation of the Plan.6 See, e.g., Disclosure

Statement for Modified Second Amended Joint Chapter 11 Plan of Sears Holdings

Corporation and its Affiliated Debtors, ECF No. 4478, Exhibit C (A-3485). Nor did

the Debtors include the Foreign Subsidiary Cash in the sworn testimony of Brian

Griffith filed with the Court in connection with the confirmation of the Debtors’

Plan. Declaration of Brian J. Griffith in Support of Confirmation of Modified

Second Amended Joint Chapter 11 Plan of Sears Holdings Corporation and Its

Affiliated Debtors, ECF No. 5148 (A3843). In fact, on January 21, 2021 – four days


6
        The Debtors’ Plan was confirmed by the Bankruptcy Court on October 15, 2019, but nearly
two years later, the Plan has not yet become effective because they cannot satisfy the Bankruptcy
Code’s requirement to pay all administrative creditors in full. 11 U.S.C. §1129(a)(9). According
to the Debtors’ recent estimates, there is an $80.5 million gap between their available cash and the
remaining amounts owed on administrative, priority, and secured claims. See Status Report, ECF
No. 9680 (A-5225).


                                                18
         Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 25 of 53




before the Debtors first claimed ownership of the Foreign Subsidiary Cash – the

Debtors filed a status update with the Bankruptcy Court that made no reference to

the Foreign Subsidiary Cash being property of the estates, even though this filing

purportedly listed all of the Debtors’ estimated remaining asset recoveries. Status

Report: Sears Holdings Status Update Presentation to the Court, ECF No. 9249 (A-

4523).

      On January 25, 2021, the Debtors sent a letter to Transform, asserting for the

first time that they were entitled to the Foreign Subsidiary Cash under the APA.

Allen Decl., Ex. D (A-4638), Letter from Jennifer Brooks Crozier (Jan. 25, 2021).

The Debtors’ initial theory was that the Foreign Subsidiary Cash was an “Excluded

Asset” under Section 2.2(f) of the APA. Id. But Transform pointed out that the

definition of “Excluded Assets” was limited to the rights of the “Sellers” in those

assets, and that the Foreign Subsidiaries were not “Sellers” as defined in the APA.

Allen Decl., Ex. E (A-4641), Letter from Sean O’Neal at 2 (Feb. 1, 2021); see also

n.5, supra. The Debtors then abandoned their initial argument and pivoted to argue

that they had acquired the Foreign Subsidiary Cash under the first sentence of

Section 2.13(a), which provides that Transform could opt to acquire only “those

assets that would have been Acquired Assets had the Sellers held them as of the

Closing Date and . . . assume only those liabilities that would have been Assumed

Liabilities.” Allen Decl., Ex. F (A-4646), Letter from Jennifer Brooks Crozier at 2



                                        19
         Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 26 of 53




(Feb. 11, 2021).         But Transform pointed out that this argument ignored that

Transform had elected the second option to acquire “all of the equity interests” of

the Foreign Subsidiaries, “in lieu of” certain of their assets and liabilities. Allen

Decl., Ex. G (A-4652), Letter from Sean O’Neal at 2 (Feb. 19, 2021).

        The Debtors waited another six weeks before seeking relief from the

Bankruptcy Court, where they abandoned all of the theories they had asserted in

these initial letters.

II.    PROCEDURAL HISTORY AND RULING PRESENTED FOR
       REVIEW
       On April 6, 2021, the Debtors filed the Third Motion to Enforce. Debtors’

Third Motion to Enforce the Asset Purchase Agreement, ECF No. 9395 (A-4532).

The Debtors argued that they were entitled to the Foreign Subsidiary Cash under the

unambiguous terms of the First Amendment. At oral argument on April 27, 2021,

the Bankruptcy Court sua sponte raised the question as to whether the parties had

received proper notice of Section 2.13 of the First Amendment, an issue that had not

been briefed by the parties. This was the first time anyone had suggested any issue

regarding proper notice, more than 26 months after the parties had executed the First

Amendment. The hearing was not an evidentiary hearing, no witnesses were

presented, and the Bankruptcy Court did not admit any documents into evidence.

See Local Rule 9014-2 of the United States Bankruptcy Court for the Southern




                                           20
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 27 of 53




District of New York (the first scheduled hearing in any contested matter may not

be an evidentiary hearing).

      At the conclusion of oral argument, the Bankruptcy Court ruled from the

bench, issuing a preliminary ruling in the Debtors’ favor. The Bankruptcy Court

first noted that the parties agreed that the APA is governed by Delaware law, and

that “Delaware courts start with the text of the[] agreement,” and “give effect to the

plain meaning of the contract’s terms and provisions.” Apr. 27, 2021 Hr’g Tr. at

55:14-19 (A-7023).      “[U]nless there is an ambiguity in the language of the

agreement, Delaware courts interpret the contract terms according to their pla[i]n

ordinary meaning.” Id. at 55:22-24; see also id. at 56:14-17 (“[A] court under

Delaware law . . . should not look to parol evidence or extrinsic evidence if the terms

of an agreement are not ambiguous.”).

      Assessing the plain meaning of Section 2.13, the Bankruptcy Court found that

“the arguments of both sides are reasonabl[y] counterbalanced against each other.”

Id. at 59:5-6. In Transform’s favor, the Bankruptcy Court found that there was no

real ambiguity that an acquisition of “all of the equity interests” of the foreign

subsidiaries included all of their assets: “[I]t is generally within the contemplation

of people that when you buy stock, you get the underlying assets of the company

whose stock has been sold to you, subject to any claims against that company, of

course, which would have priority over the stock.” Id. at 61:6-10. However, the



                                          21
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 28 of 53




Bankruptcy Court found that “[t]he context here would argue [for] a more nuanced

reading of this agreement and would accord more weight to the Debtors’

interpretation of the phrase, ‘deemed to be acquired foreign assets,’ namely, that the

parties . . . intended to exclude from the assets transferred the cash and other

excluded assets from the businesses that were transferred.” Id. at 61:11-18. The

Bankruptcy Court noted, however, that it would have been clearer if the parties made

this exclusion explicit “and the parties did not do that.” Id. at 61:19-21.

      The Bankruptcy Court did not explicitly state whether it found the plain

language of Section 2.13(a) to be unambiguous or not. However, it turned next to

an analysis of parol evidence – namely, the conduct of the parties at the Sale Hearing

and whether the changes to Section 2.13 (as Transform interprets them) were

properly noticed. The Bankruptcy Court noted that “it does not appear to me that

the material change that would be represented by Transform’s reading of this

provision was, in fact, ever described to the Court or in any meaningful way before

parties in interest and the Court, and indeed was not approved by the Court,”

observing that the Sale Order “did not attach the Exhibit B that was supposed to be

the amendment . . . and then provided in paragraph 54 that changes could be to the

asset purchase agreement only if they were not material.” Id. at 62:4-14.

      Relying on this parol evidence, the Bankruptcy Court concluded “that the

Debtors’ interpretation is the better interpretation, and that any balance as between



                                          22
         Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 29 of 53




the two should be construed against Transform, given the circumstances of the

submission of the amendment – or non-submission rather – to the Court and parties

in interest in any way that would highlight the important change that Transform’s

interpretation would provide for.” Id. at 62:15-21.

       Having ruled in the Debtors’ favor on the interpretation of the contract, the

Bankruptcy Court next rejected Transform’s arguments that the Debtors should be

equitably estopped or be deemed to have acquiesced in Transform’s interpretation.7

The Court observed that acquiescence “is a doctrine that requires a showing of the

acquiescence, which would then be binding on a party in interest, where that party

has full knowledge of his rights and material facts at the time and remains inactive

for a considerable period of time or freely give[s] recognition to the act or conducts

himself in a manner inconsistent with any subsequent repudiation of the act, thereby

leading the other party to believe the act has been approved.” Id. at 63:9-17.

       In rejecting Transform’s acquiescence argument, the Bankruptcy Court relied

on the “uncontroverted” declaration of Enrique Acevedo, despite the fact that Mr.

Acevedo’s declaration had not been admitted into evidence and Mr. Acevedo had

not been made subject to cross-examination at the hearing. See id. at 63:19. The


7
        Transform is not appealing the Bankruptcy Court’s rejection of its equitable estoppel
argument based on the Debtors’ agreement to deduct from the Bankruptcy Court judgment the
portion of the Indian Gains Tax that was assessed based upon the cash held in the Indian
Subsidiaries’ bank accounts. Transform had paid this Tax in reliance on the Debtors’ knowledge
that it was based on a valuation of the Indian Subsidiaries that included the cash in their bank
accounts.


                                              23
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 30 of 53




Court found that Mr. Acevedo’s declaration “show[ed] that the Debtor[s] did not

have the critical fact of the dollar amount of cash in the Debtors’ bank accounts . . .

until well after the stock transfer.” Id. at 63:20-24. The Court additionally found –

again relying upon parol evidence as to the Parties’ actions at the Sale Hearing – that

Transform “should not reasonably have believed that merely the Debtors’ inaction,

even assuming there was inaction, was sufficient to really think that this material

change had received the requisite approvals, i.e., after due notice and Court

approval.” Id. at 64:7-11.

      The Bankruptcy Court granted supplemental briefing “to address the context

of the transaction” on the issues of whether there was adequate notice and whether

the amendments to Section 2.13(a) of the First Amendment were material. Id. at

54:8. After the parties submitted their supplemental briefing, the Bankruptcy Court

informed the parties by email on June 3, 2021 that it had reviewed the briefing and

requested that the Debtors email a proposed order to Chambers granting the Third

Motion to Enforce. The Bankruptcy Court did not issue any further written or oral

explanation for its ruling, nor did it address the parties’ supplemental briefing.

      On June 15, 2021, the Bankruptcy Court entered the order granting the Third

Motion to Enforce. Order Granting the Debtors’ Third Motion to Enforce the Asset

Purchase Agreement, ECF No. 9574 (A-5193). Transform timely appealed the

following day.



                                          24
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 31 of 53




                       SUMMARY OF THE ARGUMENT
      The Bankruptcy Court erred, as a matter of law, in interpreting amended

Section 2.13(a) of the APA, which grants Transform the unilateral right to elect to

acquire “all of the equity interests” in the Foreign Subsidiaries. “[A]ll of the equity

interests” in the Foreign Subsidiaries unambiguously means all of their assets and

all of their liabilities, including the Foreign Subsidiary Cash.

      The Bankruptcy Court also erred to the extent it found the contractual

language in Section 2.13(a) to be ambiguous and erred by considering parol evidence

outside the four corners of the contract. Alternatively, even if the Bankruptcy Court

properly deemed Section 2.13(a) to be ambiguous and did not err in consulting parol

evidence, it erred both by relying on this evidence without holding an evidentiary

hearing and by finding that the parol evidence presented by the Parties favors the

Debtors.

      Finally, the Bankruptcy Court committed legal error by rejecting Transform’s

acquiescence argument in finding the Debtors lacked the requisite knowledge,

ignoring the fact that Debtors had full opportunity to know the amount of cash sitting

in the Foreign Subsidiaries, and instead relying on the Acevedo Declaration, which

was not and could not have been entered into evidence.




                                          25
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 32 of 53




                                    ARGUMENT

I.    THE BANKRUPTCY COURT ERRED IN CONSTRUING THE APA
      TO PROVIDE THAT TRANSFORM DID NOT ACQUIRE ALL OF
      THE ASSETS OF THE FOREIGN SUBSIDIARIES
      This appeal turns on a simple question of contract interpretation: When

Transform acquired “all of the equity interests” in certain of Sears’ foreign

subsidiaries, did it acquire all of the Foreign Subsidiaries’ assets, including cash held

in these foreign subsidiaries’ bank accounts at the time of closing? The answer is

plainly “yes.” As the Bankruptcy Court acknowledged, it is generally understood

that when you buy all of the stock of a company, you acquire all of that company’s

assets (and liabilities). Apr. 27, 2021 Hr’g Tr. at 61:6-10 (A-7029).

      Under Delaware law,8 where contract language is unambiguous, the court’s

analysis must begin and end with the plain language of the contract. “To determine

what contractual parties intended, Delaware courts start with the text.” Sunline Com.

Carriers, Inc. v. CITGO Petroleum Corp., 206 A.3d 836, 846 (Del. 2019). “Clear

and unambiguous language . . . should be given its ordinary and usual meaning.”

Lorillard Tobacco Co. v. Am. Legacy Found., 903 A.2d 728, 739 (Del. 2006). Under

Delaware law, courts interpreting contracts will “give effect to the plain-meaning of

the contract’s terms and provisions.” Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153,

1159-60 (Del. 2010). “Unless there is ambiguity, Delaware courts interpret contract



8
      The APA and First Amendment are governed by Delaware law. See APA § 13.8(a).


                                           26
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 33 of 53




terms according to their plain, ordinary meaning.” Alta Berkeley VI C.V. v. Omneon,

Inc., 41 A.3d 381, 385 (Del. 2012). “If a contract is clear, courts must take care not

to alter or go beyond the express terms of the agreement, or to impose obligations

on the parties that are not mandated by the unambiguous terms of the agreement

itself.” Lee, 267 F.3d at 178.

      A.     Transform Acquired the Foreign Subsidiary Cash under the Plain
             Language of Section 2.13(a) of the APA
      Section 2.13(a) of the APA, as amended, presented Transform with a choice:

Transform could either (i) purchase only certain assets and assume only certain

liabilities of the Foreign Subsidiaries, or (ii) it could, “in its sole discretion,” choose

to “acquire all of the equity interests in any Foreign Subsidiary in lieu of the

acquisition of assets and assumption of liabilities contemplated by the first sentence

of this Section 2.13(a).” Here, Transform chose the latter option by “notif[ying] the

Seller that it is necessary or desirable to acquire all of the equity interests” in the

Foreign Subsidiaries. APA § 2.13(a); Allen Decl., Ex. A (4616), Email from Kristen

Arn-O’Rourke (Apr. 9, 2019) (providing notice that Transform “deemed it necessary

and desirable to acquire all of the equity interests identified below as Acquired

Foreign Assets,” including “[a]ll equity interests held by Sellers or their Subsidiaries

in each of” the Foreign Subsidiaries).

      There is no real debate as to whether “all of the equity interests” included the

Foreign Subsidiary Cash. Judge Drain recognized that the term “all of the equity


                                            27
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 34 of 53




interests” is generally understood to include all of the underlying assets, and the

Debtors did not contest this point. At no point have the Debtors argued that the plain

meaning of “all of the equity interests” excludes the Foreign Subsidiary Cash.

      Instead, the Debtors’ argue that there is no real difference between the choices

that Transform bargained for in Section 2.13, asserting that Transform acquired the

exact same assets whether it completed an asset purchase or acquired all of the

subsidiaries’ stock. Under the Debtors’ interpretation, Transform was limited to

acquiring assets of the type that would have been Acquired Assets had they had been

owned by the Sellers as of the Closing Date, notwithstanding Section 2.13’s clear

direction that Transform’s election to acquire all equity interests was “in lieu of” the

purchase of only certain assets that would have been Acquired Assets (and

assumption of only certain liabilities that would have been Assumed Liabilities)

contemplated in the first sentence of Section 2.13(a).

      As Transform argued before the Bankruptcy Court, the dictionary definition

of “in lieu of” dictates that the former option must be distinct from the latter option.

See        Lieu,        Merriam-Webster            Dictionary,        https://merriam-

webster.com/dictionary/lieu (last visited Aug. 13, 2021) (defining “in lieu of” as “in

the place of; instead of”); see also Lorillard Tobacco Co. v. Am. Legacy Found., 903

A.2d 728, 738 (Del. 2006) (“Under well-settled case law, Delaware courts look to

dictionaries for assistance in determining the plain meaning of terms which are not



                                          28
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 35 of 53




defined in a contract.”). The Debtors’ proffered reading simply ignored the key

phrase, “in lieu of,” violating the fundamental canon of contract interpretation under

Delaware law that each word be given effect. See Matria Healthcare, Inc. v. Coral

SR LLC, C.A. No. 2513-N, 2007 WL 763303, at *6 (Del. Ch. Mar. 1, 2007) (“[W]hen

possible, the Court should attempt to give effect to each term of the agreement.”).

The Debtors’ interpretation would also render the second option to be mere

surplusage, violating a second fundamental canon of contract interpretation under

Delaware law. Kuhn Constr., Inc. v. Diamond State Port Corp., 990 A.2d 393, 396-

97 (Del. 2010) (a court interpreting a contract must “give each provision and term

effect, so as not to render any part of the contract mere surplusage”).

      The Bankruptcy Court credited the Debtors’ argument, however, finding that

“the proper usage of the term [in lieu of] contemplates a change in form and not in

value, i.e., X in lieu of salary.” Apr. 27, 2021 Hr’g Tr. at 61:25-62:1 (A-7029). The

Bankruptcy Court did not cite any authority supporting this legal conclusion. The

Bankruptcy Court’s narrow use of “in lieu of” contravenes the dictionary definition

of that term, which provides that it is synonymous with “instead of.” Lieu, Merriam-

Webster Dictionary, https://merriam-webster.com/dictionary/lieu (last visited Aug.

13, 2021). It also defies the common usage of “in lieu of,” which frequently is

employed to set off two distinct options that differ in value, as illustrated by such

use in several recent Second Circuit decisions. Tiffany & Co. v. Costco Wholesale



                                          29
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 36 of 53




Corp., 971 F.3d 74, 80 n.1 (2d Cir. 2020) (“[A] plaintiff may also elect to receive

statutory damages in lieu of profits and/or damages.”); Milligan v. CCC Information

Servs. Inc., 920 F.3d 146, 150 (2d Cir. 2019) (“GEICO calculated her loss with

respect to the ‘adjusted vehicle value’ or ‘market value’ in lieu of the statutorily-

required ‘reasonable purchase price.”); Linde v. Arab Bank, PLC, 882 F.3d 314, 319

(2d Cir. 2018) (“[T]he parties have entered into a settlement agreement that forgoes

retrial on vacatur and remand in lieu of a specified total money payment to the

bellwether plaintiffs.”). In construing the APA in the Debtors’ favor, the Bankruptcy

Court compounded its legal error: It disregarded both the plain language meaning

of “all of the equity interests” and the dictionary definition of “in lieu of.”

      B.     The Debtors Seek to Make a Legal Fiction a Reality
      The Debtors’ primary argument before the Bankruptcy Court was that “all of

the equity interests” must exclude cash in the Foreign Subsidiaries’ bank accounts

because Section 2.13(a) states that those “equity interests shall be deemed to be

Acquired Foreign Assets” and therefore must include only those assets of the type

that would have been Acquired Assets had they been held by the Sellers, rather than

the Sellers’ non-debtor subsidiaries, as of the Closing Date.

      This argument distorts the meaning of “deemed,” which does not transpose

the qualities of “Acquired Foreign Assets” on “all of the equity interests.” Rather,

it means that the defined term “Acquired Foreign Assets” includes these equity



                                           30
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 37 of 53




interests, such that where that defined term is used elsewhere in the APA, it

incorporates these equity interests. For example, APA § 2.1(dd) refers to the

“Acquired Foreign Assets” as a category of “Acquired Assets” that Transform

acquired “free and clear of any and all Encumbrances of any kind.” Because the

equity interests in the Foreign Subsidiaries are “deemed” to be “Acquired Foreign

Assets” in APA § 2.13(a), they are thereby “Acquired Assets” under § 2.1(dd).

      The Debtors cited several non-precedential, out-of-circuit cases before the

Bankruptcy Court that they asserted stood for the proposition that the term “deem”

can be used to exclude the Foreign Subsidiary Cash from the transferred equity

interests by creating a legal fiction. See Debtors’ Reply in Further Support of Third

Motion to Enforce the Asset Purchase Agreement, ECF No. 9436 at 6-7. But these

cases actually support Transform’s position because they all found that the creation

of a legal fiction does not transform the nature of an underlying object. For example,

in In re Lucas, 477 B.R. 236 (Bankr. M.D. Ala. 2012), the court found that where a

consent judgment “deemed” the amount of the judgment to be held in trust, it did

not transform the amount due into an express trust. Similarly, in Wohl v. Owen, 580

N.Y.S.2d 854, 855 (N.Y. Sup. Ct. 1992), where a lease “deemed” a 414 square foot

office to be 660 square feet, the court recognized that the lease did not actually make

the space bigger nor “even make a pretense that 660 is an accurate number.”




                                          31
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 38 of 53




      Here, the equity interests remain equity interests no matter what they are

“deemed” to be in the APA. Creating a legal fiction that the equity interests are

“deemed” to be something else does not change the underlying nature of the equity

interests themselves. And no legal fiction can carve out assets from “all of the equity

interests” any more than a legal fiction can create an express trust or expand the

square footage of an office.

      The Bankruptcy Court credited the Debtors’ interpretation of “deemed to be,”

noting that the term only appears in the First Amendment. Apr. 27, 2021 Hr’g Tr.

at 61:2-5 (A-7029) (“[T]he phrase acquired foreign assets really had not [sic]

meaning in the original agreement and only applies to terms in the amendment which

are, in essence, self-referential to paragraph 2.13.”). But the frequency of use of the

defined term “Acquired Foreign Assets” in the APA is irrelevant given that “deemed

to be” cannot turn equity interests into something that they are not. Whether the

APA refers to “Acquired Foreign Assets” one time or a hundred times is of no

moment.

      Moreover, the APA and First Amendment to the APA are one integrated

document, and the APA as amended includes references to “Acquired Foreign

Assets” in sections 2.1(dd), 2.4, and 2.13(a)-(c) (where it appears nine times). For

example, Section 2.13(a) provides the Debtors with certain rights if the transfer of

the “Acquired Foreign Assets” triggers any right of first offer or right of first refusal.



                                           32
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 39 of 53




“Deeming” the equity interests to be “Acquired Foreign Assets” allowed the Parties

to use this defined term as a shorthand, rather than having to repeatedly refer to “the

Acquired Foreign Assets or equity interests.”

II.   THE BANKRUPTCY COURT ERRED BY CONSULTING PAROL
      EVIDENCE TO INTERPRET UNAMBIGUOUS CONTRACT
      LANGUAGE
      As described above, the plain language of the APA unambiguously provides

that Transform acquired the Foreign Subsidiary Cash. Where contract language is

clear and unambiguous, “resort to parol evidence is not only unnecessary but

improper.” Lee, 267 F.3d at 178; see Pellaton v. Bank of New York, 592 A.2d 473,

478 (Del. 1991) (“[I]f the instrument is clear and unambiguous on its face,” the court

may not consider external evidence to “interpret it or search for” the parties’ intent.);

see also Apr. 27, 2021 Hr’g Tr. at 55:22-24 (A-7023) (“[U]nless there is an

ambiguity in the language of the agreement, Delaware courts interpret the contract

terms according to their plain ordinary meaning.”). Where “the meaning of the

obligation is clearly spelled out within the four corners of the agreement, parol

evidence about the content of the negotiations or what either party subjectively

intended to agree to is not admissible.” SimplexGrinnell LP v. Integrated Systems

& Power, Inc., 642 F. Supp. 2d 167, 190 (S.D.N.Y. 2009) (Lynch, J.).

      The Bankruptcy Court did not explicitly state whether it found Section 2.13(a)

of the APA to be ambiguous. The Court merely stated that the Parties’ contractual



                                           33
         Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 40 of 53




arguments were “reasonbl[y] counterbalanced.” Apr. 27, 2021 Hr’g Tr. at 59:5-6

(A-7027). Yet, without ever holding that the APA was ambiguous, the Bankruptcy

Court sua sponte consulted several categories of parol evidence to interpret the APA.

These categories included the “overall context” of the transaction,9 the conduct of

the parties during the Sale Hearing, 10 the effect on the Debtors’ estates, 11 and

whether notice was provided to the UCC.12 The Bankruptcy Court then ruled for the

Debtors on the basis of an argument that the Debtors did not make, relying on

evidence outside the four corners of the contract.

       The Bankruptcy Court erred if it concluded that the APA was ambiguous. “A

contract is not rendered ambiguous simply because the parties do not agree upon its

proper construction. Rather, a contract is ambiguous only when the provisions in

controversy are reasonably or fairly susceptible of different interpretations or may

have two or more different meanings.” Rhone-Poulenc Basic Chems. Co. v. Am.



9
       Apr. 27, 2021 Hr’g Tr. at 62:3 (A-7030).
10
        Id. at 62:4-8 (relying on “the fact that it does not appear to me that the material change that
would be represented by Transform’s reading of this provision was, in fact, ever described to the
Court or in any meaningful way before parties in interest and the Court”); Id. at 62:16-21 (“[A]ny
balance as between the two should be construed against Transform, given the circumstances of the
submission of the amendment – or non-submission rather – to the Court and parties in interest in
any way that would highlight the important change that Transform’s interpretation would provide
for.”).
11
       Id. at 58:3-7 (“There is no doubt in my mind that Transform’s interpretation of the relevant
provision to the present dispute, namely Section 2.13 as amended in amendment number one,
would materially and adversely to the Debtors’ estate modify the [APA].”).
12
       Id. at 57:11-58:10.


                                                  34
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 41 of 53




Motorists Ins. Co., 616 A.2d 1192 (Del. 1992). The APA is not ambiguous; “all of

the equity interests” plainly means that Transform was acquiring the stock of the

subsidiaries, and thus all of their assets and all of their liabilities, including the

Foreign Subsidiary Cash. The Bankruptcy Court committed reversible error by

consulting parol evidence where there was no underlying ambiguity. See, e.g., Altra

Berkeley VI C.V. v. Omneon, Inc., 41 A.3d 381, 385 (Del. 2012) (“Unless there is

ambiguity, Delaware courts interpret contract terms according to their plain,

ordinary meaning.”).

      If, on the other hand, the Bankruptcy Court concluded that the APA

unambiguously favored the Debtors, it erred by consulting parol evidence to reach

that conclusion. See, e.g., Lee, 267 F.3d at 178 (using parol evidence to interpret an

unambiguous provision is “unnecessary” and “improper”). The Bankruptcy Court

stated that it was appropriate to “consider undisputed background facts to place the

contractual provision in its historical setting.” Apr. 27, 2021 Hr’g Tr. at 56:20 (A-

7024). But neither case relied on by the Bankruptcy Court – S.I. Management L.P.

v. Winninger, 707 A.2d 37, 43 (Del. 1998), and Eagle Industries, Inc. v. DeVilbiss

Health Care, Inc., 702 A.2d 1228, 1233 (Del. 1997) – supports the notion that a

court may consult context outside the four corners of the contract to interpret an

unambiguous contractual provision. In both cases, the court explicitly found that the

contract was ambiguous and therefore proceeded to consider parol evidence,



                                         35
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 42 of 53




including the setting of the agreement, the relationship among the parties to the

contract, and the expectation of the parties when they entered the agreement. These

cases hold that this type of evidence is extrinsic to the plain language of a contract –

not that it may be used to interpret unambiguous contract language.

III.   THE BANKRUPTCY COURT ERRED BY FINDING THAT THE
       PAROL EVIDENCE FAVORS THE DEBTORS
       Although both Transform and the Debtors argued that Section 2.13(a) was

unambiguous, both Parties argued in the alternative that parol evidence supported

their arguments. The Debtors filed on the Bankruptcy Court docket parol evidence

to attempt to show that they were unaware of the amount of Foreign Subsidiary Cash

for much of the more than two year period when they sat silently without raising this

issue. See Declaration of Enrique Acevedo in Support of Debtors’ Reply in Further

Support of Third Motion to Enforce the Asset Purchase Agreement (ECF No. 9437)

(“Acevedo Decl.”) (A-4679). Transform filed on the Bankruptcy Court docket parol

evidence about the Parties’ course of performance, including the transfer of the Hong

Kong Subsidiaries without any attempt to carve out the cash in their bank accounts,

the fact that the Debtors never included the Foreign Subsidiary Cash in their

administrative solvency trackers filed with the Bankruptcy Court, and the history of

the Parties’ APA disputes. See, e.g., Disclosure Statement for Modified Second

Amended Joint Chapter 11 Plan of Sears Holdings Corporation and its Affiliated

Debtors, ECF No. 4478, Exhibit C (A-3485); Declaration of Brian J. Griffith in


                                          36
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 43 of 53




Support of Confirmation of Modified Second Amended Joint Chapter 11 Plan of

Sears Holdings Corporation and Its Affiliated Debtors, ECF No. 5148 (A-3843). At

oral argument, the Bankruptcy Court sua sponte raised different categories of parol

evidence: the negotiation of the APA, the conduct of the Parties at the Sale Hearing,

the notice provided of the First Amendment, and the materiality of changes in the

First Amendment. The Parties then filed supplementary briefing with further parol

evidence on notice and materiality, but no hearing was conducted following the

filing of these materials.

      Even if Section 2.13(a) were ambiguous (it is not), and it therefore was

appropriate for the Bankruptcy Court to consult parol evidence (it was not), the

Bankruptcy Court erred by finding that the parol evidence favored the Debtors.

      First, the Bankruptcy Court erred by finding that the parties’ interpretation of

Section 2.13(a) should be resolved in the Debtors’ favor given the “submission of

the [First Amendment] – or non-submission rather – to the Court and parties in

interest.” Apr. 27, 2021 Hr’g Tr. at 62:18-19 (A-7030). The Bankruptcy Court’s

premise that the First Amendment had not been submitted to the Court and all parties

in interest during the course of the Sale Hearing, and that the change had been

material and adverse to the Debtors’ estate, was wrong.

      To the contrary, the First Amendment had been the subject of discussion on

each day of the Sale Hearing. See 8-12, supra. During the Sale Hearing, the Debtors



                                         37
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 44 of 53




provided the UCC with a version of the First Amendment that included the final

language of Section 2.13. The UCC then attempted to enter the First Amendment

into evidence, and the Debtors filed the First Amendment on the docket, which again

included the final language of Section 2.13. The Sale Order specifically referred to

the as-filed First Amendment and noted that the executed First Amendment would

be subsequently filed with the Bankruptcy Court, which it was on February 14, 2019.

      Second, the Bankruptcy Court and all parties have consistently relied on the

First Amendment throughout the course of the parties’ many APA disputes. For

more than two years, neither the Bankruptcy Court nor any party questioned the

validity of the First Amendment or whether proper notice had been given. The

Debtors never raised this issue, and the Bankruptcy Court only did so sua sponte for

the first time more than two years after the First Amendment had been executed, and

after it had formed the basis for many of the Bankruptcy Court’s prior decisions.

      Third, the Bankruptcy Court based its decision in part on its conclusion that

the amendment to Section 2.13(a) would constitute a material change to the APA.

As a threshold issue, because the Bankruptcy Court raised this issue sua sponte and

never held an evidentiary hearing, the Debtors presented no evidence as to the

materiality of this provision.

      Beyond this fatal procedural defect, the Debtors could not have presented

evidence that the changes to Section 2.13(a) were material given the amounts at issue



                                         38
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 45 of 53




in the overall context of the deal. The approximately $6.3 million in Foreign

Subsidiary Cash does not constitute a material change given that these changes

amounted, in dollar terms, to not more than 0.12% of the $5.2 billion sale. See e.g.,

Tosco Corp. v. Oxygenated Mktg. & Trading A.G., 1999 WL 328342, at *1-2

(S.D.N.Y. May 24, 1999), aff’d sub nom., Bayway Refin. Co. v. Oxygenated Mktg.

& Trading A.G., 215 F.3d 219 (2d Cir. 2000) (finding that a change in the sales

contract was not material despite the fact that the amount at issue equaled over 30%

of the transaction in dispute). Indeed, the De Minimis Sale Order classifies all of

the Debtors’ sales of assets for less than or equal to $15 million as “de minimis,”

and provides that the Debtors may dispose of these assets without approval from the

Bankruptcy Court. Order Authorizing and Establishing Procedures for De Minimis

Asset Sales and De Minimis Asset Abandonments, ECF No. 856 (A-20).

      Further, this $6.3 million figure overstates the amount at issue given that this

cash was partially (or entirely) offset by additional liabilities assumed by Transform.

When Transform acquired all of the equity interests of the Foreign Subsidiaries, it

not only acquired assets that otherwise would have been Excluded Assets under

Section 2.2 of the APA, but also assumed liabilities that otherwise would have been

Excluded Liabilities under Section 2.4. This additional assumption of liabilities

mitigates any adverse effect to the Debtors’ estates that may have been incurred by

structuring the transfer of the Foreign Subsidiaries as an equity sale, making the



                                          39
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 46 of 53




actual amount at issue arising from the amendment to Section 2.13 even more

immaterial.

      Fourth, it was the Debtors, not Transform, who had the most visibility into

the impact – material or otherwise – of the changes to Section 2.13. Until the Closing

Date, the Debtors were best situated to ascertain the cash position of their own

Foreign Subsidiaries. The Debtors had access to and control over the Foreign

Subsidiaries’ books and records, and acknowledged that they knew they might

recover $1 million to $1.5 million from the Foreign Subsidiaries’ bank accounts.

Acevedo Decl. § 11 (A-4681). While the Bankruptcy Court characterized Transform

as an “insider” and noted that it was controlled by the Debtors’ largest shareholder,

it did not and could not have found that Transform had greater access to this

information than the Debtors and their advisors themselves. See Apr. 27, 2021 Hr’g

Tr. at 57:11-20 (A-7025). In the period leading up to the Closing Date, the Debtors

had established an independent Restructuring Subcommittee to analyze the

transaction with Transform, and Transform did not have control of the books and

records of the Debtors or their subsidiaries.       To the extent that the Debtors

misunderstood or failed to investigate how much cash was in their own subsidiaries’

bank accounts, they have no one to blame but themselves.

      Finally, the most persuasive parol evidence – the parties’ course of

performance – makes clear that the Debtors, in fact, understood that “all of the equity



                                          40
          Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 47 of 53




interests” included no carve-out for the Foreign Subsidiary Cash. See Julian v.

Julian, C.A. No. 1892-VCP, 2010 WL 1068192, at *5 (Del. Ch. Mar. 22, 2010)

(under Delaware law, “courts should consider the parties’ course of performance as

‘the most persuasive evidence of the [meaning of the] parties’ agreement’”).

Transform elected to acquire “all of the equity interests” in the Hong Kong

Subsidiaries on April 9, 2019. The Debtors transferred the equity interests in the

Hong Kong Subsidiaries a week later. Under Section 2.1 of the Hong Kong SPA,

Transform acquired all of the equity interests in the Hong Kong Subsidiaries. It

provides:

      Effective on Completion, on the terms and subject to the conditions set
      forth in the Master APA, the Seller shall sell, transfer, assign, convey
      and deliver, and the Buyer shall purchase, free and clear of any and
      all Encumbrances of any kind, nature or description, the Sale Shares,
      including all rights that attach (or may in the future attach) to the
      Sale Shares including, in particular, the right to receive all dividends
      and distributions declared, made or paid on or after the Completion
      Date.

Allen Decl., Ex. B (A-4614), Share Purchase Agreement (Apr. 9, 2019) (emphasis

added).

      In effecting the transfer, the Debtors did not seek to carve out any assets from

the Hong Kong Subsidiaries, and specifically did not carve out the cash in their bank

accounts. If the Debtors had wanted to exclude that cash, they could have done so.

By not doing so, the Debtors acknowledged and agreed that Transform was entitled

to that cash, including through “dividends and distributions,” which would have

                                         41
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 48 of 53




been made from cash. Nor did Debtors invoke the defined term Acquired Foreign

Assets or any other language from Section 2.13(a). Only two years later did the

Debtors claim for the first time that they were entitled to claw back cash that was in

the Hong Kong Subsidiaries’ bank accounts at Closing.


IV.   THE BANKRUPTCY COURT IMPROPERLY RELIED ON
      EVIDENCE OUTSIDE THE RECORD TO DENY TRANSFORM’S
      ACQUIESCENCE CLAIM
      Finally, the Bankruptcy Court erred by rejecting Transform’s argument that

the Debtors’ claims were barred by the doctrine of acquiescence. A plaintiff is

barred from relief based on acquiescence in a complained-of act where it “has full

knowledge of [its] rights and the material facts and (1) remains inactive for a

considerable time; or (2) freely does what amounts to recognition of the complained

of act; or (3) acts in a manner inconsistent with the subsequent repudiation, which

leads the other party to believe the act has been approved.” Klaassen, 106 A.3d at

1047; see also Lehman Bros. Holdings Inc. v. Spanish Broad. Sys., Inc., Civil Action

No. 8321-VCG, 2014 WL 718430, at *9 (Del. Ch. Feb. 25, 2014) (“[I]naction or

silence on the part of a plaintiff . . . can bar a plaintiff from relief.”). To show

acquiescence, Transform does not need to prove conscious intent, nor does it need

to show a change of position or resulting prejudice. Id.

      The Bankruptcy Court denied Transform’s acquiescence defense on two

erroneous grounds. First, the Bankruptcy Court stated that the “uncontroverted”


                                         42
         Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 49 of 53




Acevedo Declaration “show[ed] that the Debtor[s] did not have the critical fact of

the dollar amount of cash in the Debtors’ bank accounts . . . until well after the stock

transfer.” Apr. 27, 2021 Hr’g Tr. at 63:19-24 (A-7031). The Acevedo Declaration

asserted that the Debtors understood that the Foreign Subsidiaries only held at most

$1 million to $1.5 million in cash in their bank accounts. Acevedo Decl. ¶ 11 (A-

4681).

      However, the Acevedo Declaration was not admitted into evidence nor was it

“uncontroverted.” The Debtors submitted the Acevedo Declaration in support of

their reply brief, ECF No. 9437 (A-4679), and the declaration was not admitted into

evidence at the April 27, 2021 hearing. Nor could it have been: Under Local Rule

9014-2 of the United States Bankruptcy Court for the Southern District of New York,

that hearing – the first scheduled in this contested matter – was not an evidentiary

hearing.

      Further, Transform did contest this evidence, but did not have an opportunity

to cross-examine Mr. Acevedo at the initial hearing. In its supplemental briefing,

Transform identified that Keith Stopen (a former employee of the Debtors who

became employed by Transform post-Closing) sent the Debtors’ advisors balance

sheets that showed the Foreign Subsidiaries held more than $6 million in cash and

cash equivalents as of February 2, 2019. Stopen Decl, Exs. A and B, Email from

Keith Stopen of Transform and Attachment (Mar. 4, 2019).               Transform also



                                          43
       Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 50 of 53




requested the opportunity to cross-examine Mr. Acevedo if the Bankruptcy Court

held an evidentiary hearing. Supplemental Memorandum of Law in Opposition to

the Debtors’ Third Motion to Enforce the Asset Purchase Agreement ECF No. 9483

at 8 n.6 (A-4728).

      Second, the Bankruptcy Court concluded that Transform “should not

reasonably have believed that merely the Debtors’ inaction, even assuming there was

inaction, was sufficient to really think that this material change had received the

requisite approvals, i.e., after due notice and Court approval.” Apr. 27, 2021 Hr’g

Tr. at 64:7-11 (A-7032). This conclusion was incorrect for two reasons.

      First, Transform’s acquiescence argument was not based on the Debtors’

“mere inaction.” As Transform explained to the Bankruptcy Court, its reasonable

belief in the Debtors’ acquiescence was based on the Debtors’ actions in transferring

all of the assets of the Hong Kong Subsidiaries to Transform, including the cash in

the Hong Kong Subsidiaries bank accounts, as well as requiring Transform to pay

the Indian Capital Gains Tax and Indian Interest Amount based on figures that

assumed the cash in the Indian Subsidiaries’ bank accounts was acquired by

Transform. See Transform Holdco LLC’s Brief in Opposition to the Debtors’ Third

Motion to Enforce the Asset Purchase Agreement, ECF No. 9426 at 18 (A-4610).

The Debtors thereby both recognized that this cash belonged to Transform and acted

in a manner inconsistent with their subsequent repudiation. See Klaassen, 106 A.



                                         44
        Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 51 of 53




3d at 1047. In any event, silence for more than two years is more than sufficient for

purposes of acquiescence under Delaware law. See Nevins v. Bryan, 885 A.2d 233,

246 (Del. Ch. 2005) (finding that silence for 13 months constituted being “inactive

for a considerable time” for purposes of acquiescence).

      Second, as described above, Transform reasonably (and correctly) believed

both that the First Amendment had been subject to ample notice and had been

approved by the Bankruptcy Court, and that in any event the changes in Section

2.13(a) of the First Amendment were not material. The record shows that the parties

and Bankruptcy Court discussed the First Amendment at each day of the Sale

Hearing, the final language of Section 2.13 was sent to the UCC and filed on the

docket during the Sale Hearing, the First Amendment was referenced in the Sale

Order, and the final version of the First Amendment was executed on February 11,

2019, and filed on the docket on February 14, 2019. In the context of this $5.2 billion

deal, the changes to Section 2.13, which at most affected 0.12% of the total value of

the transaction, were not material.

                                  CONCLUSION
      Transform respectfully requests that the Order be reversed and remanded to

the Bankruptcy Court to enter judgment for Transform.




                                          45
         Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 52 of 53




Dated:       New York, New York
             August 16, 2021

                               CLEARY GOTTLIEB STEEN & HAMILTON
                               LLP

                               By: /s/ Sean A. O’Neal

                                     Sean A. O’Neal
                                     Andrew Weaver
                                     Samuel Levander

                                     One Liberty Plaza
                                     New York, NY 10006
                                     Telephone: (212) 225-2000
                                     Facsimile: (212) 225-3999

                                     Attorneys for Transform Holdco LLC




                                       46
       Case 7:21-cv-05782-VB Document 10 Filed 08/16/21 Page 53 of 53




                       CERTIFICATE OF COMPLIANCE
      1.      This brief complies with the type-volume limitation of Federal Rule of

Bankruptcy Procedure 8015(a)(7)(B)(i), because it contains 11,642 words,

excluding the parts of the brief exempted by Federal Rule of Bankruptcy Procedure

8015(g).

      2.      This brief complies with the typeface requirements of Federal Rule of

Bankruptcy Procedure 8015(a)(5) and the type style requirements of Federal Rule of

Bankruptcy Procedure 8015(a)(6) because this brief has been prepared in a

proportionately spaced typeface using Microsoft Word in 14-point Times New

Roman font.



Dated: New York, New York
       August 16, 2021



                               By: /s/ Samuel Levander
                                   Samuel Levander




                                         47
